DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.



                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		         Specification
	The specification is accepted. 
	
			             Drawings
	The formal drawings are accepted. 

                                Claim Rejections - 35 USC § 112
                           The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 1 recites the limitation “perform an ECC decoding on a codeword read from a memory module to generate a first syndrome and a second syndrome, generate a decoding mode flag associated with a type of error(s) in the codeword based on the second syndrome and a decision syndrome; operate in one of a first decoding mode and a second decoding mode based on the decoding mode flag” which does not particularly point out how the decoding mode flag is associated with the type of errors or it is imperative to indicate that it is unclear as to what the term ‘associated’ implies to. Further, the term “based on” in lines 6 and 8 do not narrow the claim because they don’t indicate any steps performed. Furthermore, it is not exactly clear what Applicants mean by “a decision syndrome”, what syndrome is being referred to here? is it the 
the final syndrome result and how does this differ from the other syndromes (first and second syndromes).  Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends. 
Independent claims 16 and 20 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.


                                          Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The Examiner has cited prior arts for Applicants review, particularly Cypher (U.S. PN: 6,453,440), Hall et al. (U.S..PN: 6,907,559), and Baysah et al. (U.S. PN: 8176391). The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.


                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112